Name: Commission Regulation (EEC) No 2162/89 of 18 July 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/38 Official Journal of the European Communities 19 . 7. 89 COMMISSION REGULATION (EEC) No 2162/89 of 18 July 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1882/89 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 17 July 1989 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1579/74 of the Commission ("), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 219/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (% as last amended by Regu ­ lation (EEC) No 1 636/87 (% and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1882/89 as last amended by Regulation (EEC) No 2134/89 (8) ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1906/87 Q amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 1882/89 are hereby altered to the amounts set out in the Annex.Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 0) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6. 1989, p. 1 . O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 128 , 11 . 5. 1989, p. 9 . 0 OJ No L 164, 24. 6. 1985, p. 1 . Is) OJ No L 153, 13 . 6. 1987, p, 1 . 0 OJ No L 182, 29. 6. 1989, p. 10. n OJ No L 203, 15. 7. 1989, p. 48 . This Regulation shall enter into force on 19 July 1989 . f) OJ No L 182, 3 . 7. 1987, p. 49. O OJ No L 281 , 1 . 11 . 1975, p . 65. (") OJ No L 168, 25. 6. 1974, p. 7. (12) OJ No L 202, 26. 7. 1978, p. 8 . 19 . 7 . 89 Official Journal of the European Communities No L 207/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 18 July 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal Third countries (other than ACP or OCT) ACP or OCT 0714 1.0-10 (') 33,66 107,53 102,70 0714 10 91 30 64 104,51 102,70 0714 10 99 33,66 107,53 102,70 0714 90 11 30,64 104,51 1 02,70 0 071490 19 33,66 107,53 102,70 (3) 1102 90 10 61,19 194,16 188,12 1103 19 30 61,19 194,16 188,12 1103 29 20 61,19 194,16 188,12 1104 11 10 34,27 109,62 106,60 1104 1190 67,32 215,06 209,02 1104 21 10 52,04 170,24 167,22 1104 21 30 52,04 170,24 167,22 1104 21 50 82,64 267,32 261,28 1104 21 90 34,27 109,62 106,60 1106 20 10 33,66 107,53 100,88 (3) 1107 10 91 65,42 196,91 (2) 186,03 1107 10 99 51,63 149,88 139,00 1107 20 00 58,37 172,87 (2) 161,99 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (Oj No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 1 1 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 .